DETAILED ACTION
Applicant’s amendments and remarks, filed April 4, 2022, are fully acknowledged by the Examiner. Currently, claims 2-23 are pending with claim 1 cancelled and claims 4, 8, 9, 18 and 21-23 amending. Applicant’s amendments to the claims are sufficient to obviate the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the April 4, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-11 of the Remarks filed April 4, 2022, with respect to the prior rejections under 35 U.S.C. 112(a) for failing to comply with the written description required have been fully considered and are persuasive. Specifically, Applicant’s arguments have highlighted interpretation of each at-issue claim as well as where/how the present disclosure properly provides written description support for each claim. Thus, the prior rejections under 35 U.S.C. 112(a) have been withdrawn. 
The Examiner notes that it is for substantially the same reason that the prior filed Drawing Objections and Priority issues have been overcome by Applicant’s remarks.
Applicant’s arguments, see pages 14-16 of the Remarks filed April 4, 2022, with respect to the prior rejection of claim 2 under 35 U.S.C. 102(b) as being anticipated by Renger have been fully considered and are persuasive. Specifically, Applicant’s arguments have highlighted issues with the Examiner’s prior interpretation of the thermopile of Renger and its sequence of thermocouples in contrast to the requirements in independent claim 2 of the first pair and second pair of leads with the respective measurement of the first and second voltage drops. That is, the Examiner finds it persuasive that Renger fails to provide for the sensing of  a voltage drop across each of the first and the second resistive element as set forth in claim 2. Thus, the prior rejections under 35 U.S.C. 102 and 103 based on the Renger reference have been withdrawn. 
Applicant's arguments on page 16 of the Remarks filed April 4, 2022 with respect the obviousness-type double patenting rejection based on copending US Pat. App. No. 16/381,317  have been fully considered but they are not persuasive. The Examiner notes that the rejection is still seen as tenable even in view of the instant remarks/amendments.
Terminal Disclaimer
The terminal disclaimer filed on May 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 16/381317 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to obviate the previously-filed obviousness-type double patenting rejection.
Allowable Subject Matter
Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner had previously-identified Renger as the closest prior art to the instant claims. However, Applicant has persuasively argued against the application of Renger against claim 2 for at least the reasoning set forth in the action above. The Examiner has then failed to find any reference or combination of references, whether taken alone or in any obvious combination, that would disclose, fairly suggest or make obvious each and every limitation set forth in dependent claim 2 including the combination of the catheter with the plurality of serially connected resistive elements, and then for the first and second pair of leads providing for the sensing of a respective first and second voltage drop, and for the first pair of leads and the second pair of leads to share a same lead. Thus, it is for at least the reasoning set forth above that the Examiner believes claims 2-23 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794